Citation Nr: 9916693	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of 
glomerulonephritis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for residuals of glomerulonephritis with 
headaches.

In March 1999 the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  The VHA 
expert provided a response also dated in March 1999, copies 
of which were sent to the veteran and his representative in 
April 1999.  In reply the veteran's representative provided 
an Informal Hearing Presentation dated in May 1999.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence demonstrates an etiological relationship 
between residuals of glomerulonephritis and the veteran's 
period of active service.

3.  The evidence does not demonstrate an etiological 
relationship between headaches and the veteran's residuals of 
glomerulonephritis.


CONCLUSIONS OF LAW

The veteran's residuals of glomerulonephritis were incurred 
in his period of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

The veteran's headaches are not proximately due to or the 
result of or aggravated by his residuals of 
glomerulonephritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred his current kidney 
disorder in service and that he incurred severe headaches 
secondary to the kidney disorder.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  A veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  In addition, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1997).  Secondary service 
connection is also appropriate for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

The veteran's service medical records disclose that at the 
time of his entry into service his urine twice tested 
negative and his initial physical examinations included no 
notation of a then-current kidney disorder.  However, only 
days after his entry into active service the veteran was 
hospitalized for a kidney disorder diagnosed in February 1978 
as proliferative glomerulonephritis of unknown etiology and 
prognosis.  There are no available pre-service medical 
records showing a kidney disorder or a urinalysis.

The complexity of the issues presented prompted the Board to 
request expert medical guidance to assist in its adjudication 
of this matter.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a) (1998), (d); Perry v. 
Brown, 9 Vet. App. 2, 6 (1996).  The expert who reviewed the 
claims file and provided a report to the Board was Timothy 
Meyer, M.D., Chief of Nephrology at the VA Palo Alto Health 
Care System.

Dr. Meyer's report states that although he believed it to be 
"very likely" that the veteran had chronic 
glomerulonephritis before his in-service hospitalization, Dr. 
Meyer did not opine that there was clear and unmistakable 
evidence demonstrating that the veteran had a pre-existing 
kidney disorder at the time of his entry into active service 
or that a current kidney disorder was the result of an 
intercurrent cause.  Dr. Meyer further stated that the only 
unmistakable evidence of pre-existing glomerulonephritis 
would have been pre-service medical records showing certain 
indicia of the disorder.  No such records are available.  Dr. 
Meyer's opinion is not sufficiently certain to overcome the 
presumption that the veteran was in sound condition upon his 
acceptance for service.  Therefore, the presumption of 
soundness here is not rebutted.  See 38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  The Board further finds that because 
record evidence shows that the veteran first was diagnosed 
with chronic glomerulonephritis in service and that he is 
currently diagnosed with chronic focal glomerulosclerosis not 
due to an intercurrent cause, the veteran is entitled to 
service connection for residuals of glomerulonephritis.  See 
38 C.F.R. § 3.303(b) (1998).

Dr. Meyer's report also states an opinion that it is "very 
unlikely" that the veteran's headaches are causally 
connected with or secondary to glomerulonephritis.  Dr. Meyer 
states that glomerulonephritis may be an indirect cause of 
headaches by causing hypertension which, if severe, could 
cause headaches.  On this point, Dr. Meyer's opinion matches 
that of one of the veteran's physicians, expressed in a May 
1994 letter.  Dr. Meyer notes that the veteran had normal or 
borderline blood pressures when evaluated for severe and 
disabling headaches in 1984 and that the headaches were 
characterized as migraine or vascular and unrelated to 
hypertension or kidney disease.  Dr. Meyer further stated 
that in later years additional records confirm that the 
veteran's headaches were not associated with marked blood 
pressure elevations.  The Board finds Dr. Meyer's opinion on 
this point to be well-reasoned and persuasive and that there 
is insufficient evidence of a relationship between the 
veteran's headaches and his glomerulonephritis to support the 
veteran's claim of entitlement to secondary service 
connection.

After weighing all of the evidence, the Board adopts the VHA 
medical expert's opinion.  In consideration of the entire 
record, the Board finds that this opinion is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995).  Therefore, the Board concludes that the evidence 
supports a grant of entitlement to service connection for 
residuals of glomerulonephritis and that the preponderance of 
the evidence is against a grant of service connection for 
headaches.  In making this determination, the Board also has 
considered provisions of 38 U.S.C.A. § 5107(b), but there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise provide a basis for 
favorable action on the veteran's appeal on the issue of 
headaches.  Accordingly, the veteran's claim for this benefit 
is denied.


ORDER

Entitlement to service connection for residuals of 
glomerulonephritis is granted.

Entitlement to service connection for headaches secondary to 
glomerulonephritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

